 

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) oe. . Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987) -
Benito Rojo-Cortez Case Number: 3:19-mj-24409.
' Lupe C Rodrigu
Defendant's Attorney

 

FILED

REGISTRATION NO. 91560298

 

 

 

 

 

 

 

THE DEFENDANT: | eT NOV 2 4 2019

I pleaded guilty to count(s) 1 of Complaint CLERK_U,

CI was found guilty to count(s) | SOUTHERN DISTRICT OF CALIFORNIA
_after a plea of not guilty. ort
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ~ ILLEGAL ENTRY (Misdemeanor) 1
CL] The defendant has been found not guilty on count(s)
[ Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: -
\ C

[] TIME SERVED | Pe < days

 

X] Assessment: $10 WAIVED & Fine: WAIVED

X Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C} Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days -
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, November 21, 2019
Date of Imposition of Sentence

om , ,
GA Po
. ot! | Ei ca tame ,
Received a

_ BUSM HONORABLE BARRY M. KURREN: |
: UNITED STATES MAGISTRATE JUDGE...

 

Clerk’s Office Copy | ee 3:19-mj-24409_

 
